Citation Nr: 1103500	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a May 2006 rating 
decision of the VA Regional Office (RO) in Oakland, California 
that denied service connection for bilateral hearing loss 
disability and tinnitus.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss disability 
and tinnitus as the result of acoustic trauma in service for 
which service connection is warranted.  After review of the 
record, the Board is of the opinion that further development of 
evidence is indicated before disposition of the appeal.

Review of the evidence discloses that the appellant served in 
Vietnam for almost a year, had a military occupational specialty 
of light weapons infantryman, and had decorations that included 
the Combat Infantryman Badge denoting combat service, and 
citations for rifle Marksman, and as an Expert on the M-60 MG 
(machine gun).  Noise exposure is therefore consistent with the 
circumstances of the appellant's duties in service. See 38 
U.S.C.A. § 1154(b) (West 2002).

Claims of service connection for bilateral hearing loss and 
tinnitus were received in December 2005.  


Submitted in support of the claims was the report of a VA 
audiology examination conducted in August 2005 showing the 
following puretone thresholds in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
10
10
50
LEFT
105+
105+
105+
105+
105+

Assessments of anacusic left ear and mild high frequency 
sensorineural hearing loss, right ear, were rendered.  Although 
the audiologist opined in August 2005 that right ear hearing loss 
and tinnitus were more likely than not related to service, in a 
supplementary report in February 2006, she concluded that 
bilateral hearing loss and tinnitus was less likely than not 
related to service after review of service treatment records, 
which had not been done previously.  Among the reasoning cited 
for the latter opinion was her determination that the Veteran's 
hearing on audiogram at separation from service in September 1969 
was normal.

The Board points out, however, that in claims for hearing loss 
where inservice exposure to excessive noise is conceded, 
"normal" hearing acuity or a lack of hearing impairment by VA 
standards (See 38 C.F.R. § 3.385 (2010)) at separation from 
service is not necessarily fatal to a claim.  A veteran may still 
be able to establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service. See Hensley v. Brown, 5 Vet. App. 
155 (1993).  Therefore, whether the Veteran's current hearing 
impairment is related to service must be considered with this 
tenet in mind.  

The Veteran's service treatment records also disclose that during 
the months leading up to discharge from active duty, it was shown 
that he was hospitalized in March 1969 for malaria.  A clinical 
report dated in May 1969 indicated that the appellant developed 
swelling of the neck with fever of 104 degrees that subsided with 
aspirin.  It was reported that on the following day, he had 
marked pain and tenderness in both sides of the neck for which he 
was admitted.  During the admission, assessments included 
infectious parotitis, mumps, and malaria, plasmodium vivax, for 
which he was treated with Chloroquine and Primaquine.  On 
discharge from hospitalization, the diagnoses settled upon were 
submaxillary gland disease of unknown etiology and plasmodium 
vivax malaria.  

The Veteran is now shown to have highly asymmetric hearing 
impairment with anacusis in the left ear.  The Board therefore 
finds that a VA examination and medical opinion are indicated to 
determine the nature and etiology of current hearing loss and 
tinnitus, and whether any incident of service is implicated 
therein.  

Additionally, the Board points out that there is a more than 35-
year lapse between service and documentation of bilateral hearing 
loss and tinnitus.  The Veteran asserts that hearing acuity began 
to degrade in service.  The record contains no clinical data 
evidencing diminution of hearing or tinnitus after service.  
Therefore, it would behoove the Veteran to submit authorization 
identifying the names and addresses of all providers who treated 
him for ear problems and/or hearing loss after service for VA to 
request these clinical records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and 
request that he provide authorization 
identifying the names and addresses of all 
providers, to include any within the VA 
system, who treated him for hearing loss 
and tinnitus after service.  After 
securing the necessary releases, the RO 
should request this information and 
associate it with the claims folder.

2.  Schedule the Veteran for an ear 
examination by a VA otologist or ear, 
nose and throat (ENT) specialist 
(otolaryngologist).  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
must indicate whether the claims folder is 
reviewed.  All indicated tests and studies 
should be performed and clinical findings 
must be reported in detail.  The 
examination report should reflect 
consideration of the Veteran's documented 
medical history, current complaints, and 
other assertions, etc.

Based on a thorough review of the evidence 
of record and the physical examination 
findings, the examiner should provide an 
opinion with complete rationale, as to 
probable etiology of hearing loss and 
tinnitus, whether it is at least as likely 
as not that current bilateral hearing loss 
and tinnitus relate back to service on any 
basis, or whether each or both are more 
likely of post service onset and unrelated 
to service.  

3.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide a medical opinion.  
If the report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to the 
examiner for correction. See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If a 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

